Exhibit 10.1

 

Execution Counterpart

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

MAK WAI KEUNG, SHAWN

 

EAGLE TREASURE LIMITED

 

BEIJING MULTIMEDIA LIMITED

 

and

 

CENTIV, INC.

 

 

Dated as of December 27, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

 

 

 

 

I.

CONSIDERATION

 

 

1.1

Share Exchange

 

 

1.2

Fee Shares and CNTV Options

 

II.

CLOSING

 

 

2.1

Time and Place of Closing

 

 

2.2

CNTV’s Actions at Closing

 

 

2.3

The Independent Shareholders’ Action at Closing

 

III.

REPRESENTATIONS AND WARRANTIES

 

 

3.1

Eagle Representations and Warranties

 

 

3.2

Beijing Multimedia Representations and Warranties

 

 

3.3

Mak’s Representations and Warranties

 

 

3.4

CNTV Representations and Warranties

 

 

3.5

Indemnity

 

IV.

COVENANTS

 

 

4.1

Lock-up Covenants. Subject to any applicable laws and regulations, e

 

 

4.2

Board Representation. Subject to any applicable laws and regulations, u

 

 

4.3

CNTV Liabilities

 

 

4.4

SEC Filings

 

 

4.5

Notices

 

 

4.6

Further Assurance

 

V.

ACTIONS PRIOR TO CLOSING

 

 

5.1

Activities Until the Relevant Closing Date

 

 

5.2

Efforts of the Independent Shareholders to Satisfy Conditions

 

 

5.3

Efforts of CNTV to Satisfy Conditions

 

VI.

CONDITIONS PRECEDENT TO CLOSING

 

 

6.1

Conditions to Each Party’s Obligations

 

 

6.2

Conditions to the Obligations of the Independent Shareholders and Beijing
Multimedia

 

VII.

TERMINATION

 

 

7.1

Right to Terminate

 

 

7.3

Effect of Termination

 

VIII.

ABSENCE OF BROKERS OTHER THAN CONSULTA LLC

 

 

8.1

Representations and Warranties Regarding Brokers and Others

 

IX.

STRUCTURING FEE

 

 

9.1

Structuring Fees

 

 

9.2

Consulta’s Rights

 

X.

GENERAL

 

 

10.1

Expenses

 

 

10.2

Confidentiality

 

 

10.3

Entire Agreement

 

 

i

--------------------------------------------------------------------------------


 

 

10.4

Captions

 

 

10.5

Assignments

 

 

10.6

Notices and Other Communications

 

 

10.7

Governing Law

 

 

10.8

Jurisdiction

 

 

10.9

Amendments

 

 

10.10

Counterparts

 

 

10.11

Partial Invalidity

 

 

10.12

Time

 

 

10.13

Specific Performance

 

 

10.14

Disclosure by CNTV and Eagle

 

 

10.15

Effectiveness

 

 

Schedule 1.2 (a)

 

 

Fee Shares

 

 

Schedule 1.2 (b)

 

 

CNTV Options

 

 

Schedule 3.4

 

 

Shareholding of CNTV after Closing and after Giving Effect to the Issuance of
the CNTV Option Shares

 

 

ii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of December 27, 2003
is entered into by and among:

 

(1)                                  MAK WAI KEUNG, SHAWN, a resident of Hong
Kong and holder of Hong Kong Identity Card No.D656549(3) (“Mak”);

 

(2)                                  EAGLE TREASURE LIMITED, a company organized
and existing under the laws of the British Virgin Islands (“Eagle”, together
with Mak, the “Independent Shareholders”);

 

(3)                                  BEIJING MULTIMEDIA LIMITED, a company
organized and existing under the laws of the British Virgin Islands (“Beijing
Multimedia”);

 

(4)                                  CENTIV, INC., a publicly-held corporation
organized under the laws of the State of Nevada (“CNTV”); and

 

WITNESSETH:

 

WHEREAS, Mak is the sole shareholder of Eagle, which in turn holds one hundred
percent (100%) of the entire issued and outstanding share capital and which will
consist of twenty million and two hundred fifty thousand (20,250,000) shares
representing one hundred percent (100%) of the entire issued and outstanding
share capital of the total authorized share capital of five hundred million
(500,000,000) shares of par value US$0.0001 per share of Beijing Multimedia (the
“Target Shares”);

 

WHEREAS, Beijing Multimedia and CITIC Cultural and Sports Industry Co. Ltd., a
company organized and existing under the laws of the People’s Republic of China
(“CITIC Cultural”) are parties to a Transfer Agreement (“Transfer Agreement”)
pursuant to which CITIC Cultural has agreed to transfer certain NOP Interest (as
defined in the Transfer Agreement) to Beijing Multimedia pursuant to the terms
of the Transfer Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

ARTICLE I

 

CONSIDERATION

 

1.1                                 Share Exchange. On the Closing Date (as
defined below) and subject to the terms and conditions hereof, Mak shall cause
Eagle to transfer to CNTV the Target Shares held by it for twenty million two
hundred and fifty thousand (20,250,000) CNTV shares (the “CNTV Shares”) allotted
and issued by CNTV to Eagle. Immediately after Closing, subject to

 

3

--------------------------------------------------------------------------------


 

Section 1.2 below, the CNTV Shares that shall be owned by Eagle shall represent
45% of the issued and outstanding common shares of CNTV on a fully diluted
basis. Immediately after Closing, the Target Shares that shall be owned by CNTV
shall represent 100% of the issued and outstanding ordinary shares of Beijing
Multimedia on a fully diluted basis.

 

1.2                       Fee Shares and CNTV Options. CNTV and Beijing
Multimedia agree with each other that (1) CNTV shall allot and issue an
aggregate of 4,400,000 common shares in CNTV (the “Fee Shares”) to various
advisors and consultants set out in Schedule 1.2(a) to be distributed amongst
the advisors and consultants as they may mutually agree who, together with
Consulta LLC, introduced the parties to this Agreement and assisted the parties
in effecting the transactions contemplated under the Transfer Agreement and the
structure of the transfer contemplated by the Transfer Agreement, on or prior to
the Closing Date, and (2) CNTV assure and agree to substitute its shares for the
shares underlying the options issued by Beijing Multimedia (the “Beijing
Multimedia Options”) and shall allot and issue in replacement of the Beijing
Multimedia Options 16,532,132 CNTV stock options (the “CNTV Options”) to various
parties set out in Schedule 1.2(b) which upon exercise of such CNTV Options
could give rise to 16,532,132 common shares (the “CNTV Option Shares”).
Notwithstanding any re-capitalization of CNTV at or post-Closing these CNTV
Options is a one for one replacement of the Beijing Multimedia Options issued on
September 12, 2003 to various parties on same commercial terms and the issue and
exercise thereof and the securities represented thereby shall be subject to
applicable laws and regulations.

 

 

ARTICLE II

 

CLOSING

 

2.1                                 Time and Place of Closing. The closing
(“Closing”) for the exchange of the Target Shares and the CNTV Shares referred
to in Section 1.1 hereof between the parties shall take place at the office of
CNTV within 15 days from the date of this Agreement or at such other time and/or
on such other date as the parties may mutually agree in writing (the “Closing
Date”).

 

2.2                                 CNTV’s Actions at Closing. At Closing,
against delivery by the Independent Shareholders and Beijing Multimedia of the
documents referred to in Section 2.3 hereof, CNTV shall deliver to Eagle the
following:

 

(a)                                  Validly executed share certificates
representing twenty million and two hundred fifty thousand (20,250,000) CNTV
Shares registered in the name of Eagle and bearing a restrictive legend
providing substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
OF SUCH SHARES. THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1)

 

4

--------------------------------------------------------------------------------


 

PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; (2)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE); OR (3) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.”

 

(b)                                 Certificates dated as of the Closing Date,
executed and delivered by a duly authorized officer of CNTV pursuant to
Section 6.2(a) hereof;

 

(c)                                  True and complete copies of the resolutions
or consents of the board of directors of CNTV approving this Agreement and the
transactions contemplated hereby and authorizing the issuance and allotment of
the CNTV Shares and the transfer of the CNTV Shares to Eagle;

 

(d)                                 True and complete copies of the resolutions
of CNTV’s shareholders or directors, as required by CNTV’s By-laws and other
applicable U.S. federal or state securities or corporate law, rules or
regulations, validly approving this Agreement and the transactions contemplated
hereby, and authorizing the issuance and allotment of the CNTV Shares, the
transfer of the CNTV Shares to Eagle and the other transactions contemplated
under this Agreement including the replacement of the Beijing Multimedia Options
by the issue of the CNTV Options and the issue of any CNTV Option Shares as and
when exercised;

 

(e)                                  A certificate validly executed by an
officer of CNTV with the appropriate documents attached thereto, evidencing that
CNTV’s board of directors consists of six (6) members and copies of the
resignation letters of all six (6) outgoing directors confirming that they have
no claims against CNTV;

 

(f)                                    The legal opinion referred to in
Section 6.2(j) hereof.;

 

(g)                                 Any option agreements relating to the CNTV
Options in replacement of the existing share options granted by Beijing
Multimedia to the persons set out in Schedule 1.2(b); and

 

(h)                                 Evidence to the satisfaction of the
Independent Shareholders that CNTV and its consolidated subsidiaries have not
incurred any liability in excess of U.S.$10,000 (whether absolute, accrued,
contingent or otherwise).

 

2.3                                 The Independent Shareholders’ Action at
Closing. At Closing, against delivery by CNTV of the documents referred to in
Section 2.2 hereof, the Independent Shareholders and Beijing Multimedia shall
deliver to CNTV the following:

 

(a)                                  Validly executed share certificate
representing the Target Shares registered in the name of CNTV and bearing a
restrictive legend (if relevant) providing substantially as follows:

 

5

--------------------------------------------------------------------------------


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
OF SUCH SHARES.  THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT;  (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE); OR (3)
PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT, IN EACH CASE,
IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED
STATES AND OTHER JURISDICTIONS.”

 

(b)                                 Certificates dated as of the Closing Date
executed and delivered by a duly authorized officer of Eagle and Mak pursuant to
Sections 6.3(a) and 6.3(b) hereof;

 

(c)                                  True and complete copies of the resolutions
or consents of the board of directors of Eagle approving this Agreement and the
transactions contemplated hereby, and authorizing the transfer of the Target
Shares to CNTV in exchange for the CNTV Shares;

 

(d)                                 True and complete copies of the resolutions
or consents of the board of directors of Beijing Multimedia approving this
Agreement and the transactions contemplated hereby;

 

(e)                                  True and complete copies of the resolutions
of Eagle’s sole shareholder, Mak, approving this Agreement and the transactions
contemplated hereby;

 

(f)                                    True and complete copies of the
resolutions of Beijing Multimedia’s sole shareholder, Eagle, approving this
Agreement and the transactions contemplated hereby;

 

(g)                                 All books, records and accounts of Beijing
Multimedia (if any) and any other information necessary to operate and manage
the business of Beijing Multimedia and the assets owned by Beijing Multimedia;
and

 

(h)                                 The legal opinion referred to in
Section 6.3(1) hereof.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1                                 Eagle Representations and Warranties.  Eagle
represents and warrants to CNTV as follows as of Closing:

 

(a)                                  Eagle is a corporation duly organized and
validly existing under the laws of the British Virgin Islands and has or will,
by the Closing Date, have taken all necessary actions and obtained all necessary
corporate approvals, including board and shareholder approvals, to

 

6

--------------------------------------------------------------------------------


 

authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

(b)                                 This Agreement has been duly executed and
delivered by Eagle and is a valid and binding agreement of Eagle, enforceable
against Eagle in accordance with its terms,

 

(c)                                  Neither the execution or delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
violate, result in a breach of, or constitute a default (or an event which, with
notice or lapse of time or both would constitute a default) under the Memorandum
and Association and Articles of Association of Eagle or any agreement or
instrument to which Eagle or any subsidiary of Eagle is a party or by which any
of them is bound nor will it, as at the Closing Date, violate, result in a
breach of, or constitute a default (or an event which, with notice or lapse of
time or both would constitute a default) under any Law (as defined below), or
any order, rule or regulation of any court or governmental agency or other
regulatory organization having jurisdiction over Eagle or any of its
subsidiaries.  When used in connection with any party to this Agreement, the
term “Law” means all British Virgin Islands law (if applicable), the federal
laws of the United States and the laws of any states of the United States (if
applicable), the laws of the Hong Kong Special Administrative Region, and laws
of the People’s Republic of China, rules and regulations, and all other laws,
rules and regulations that apply to such persons and entities in any other
jurisdiction, including but not limited to any anti-bribery and anti-money
laundering legislation, the provisions of the U.S. Foreign Corrupt Practices Act
of 1977, as amended, and all applicable laws, rules and regulations relating to
taxation in any jurisdiction;

 

(d)                                 Eagle has good and valid title to the Target
Shares, representing a one hundred percent (100%) equity interest in Beijing
Multimedia, free and clear of all liens and encumbrances, and has all the
necessary right and authority to transfer the Target Shares to CNTV;

 

(e)                                  The Target Shares are duly authorized and
issued, fully paid and nonassessable, and upon the transfer by Eagle to CNTV,
CNTV will become the owner of the Target Shares, free and clear of any liens,
encumbrances or claims of any other person, including but not limited to any
claims of preemptive right;

 

(f)                                    The authorized share capital of Beijing
Multimedia is US$50,000, divided into 500,000,000 ordinary shares, par value
US$0.0001 per share, of which 20,250,000 shares have been issued and is
outstanding.  Beijing Multimedia has not issued any options, warrants or
convertible or exchangeable securities, and is not a party to any other
agreement, which requires, or upon the passage of time, the payment of money or
the occurrence of any other event may require, Beijing Multimedia to sell or
issue any capital stock of Beijing Multimedia except for share Beijing
Multimedia Options to be replaced by the CNTV Options;

 

(g)                                 Eagle is not an “U.S. person” (within the
meaning of Regulation S under the Securities Act) and is not purchasing CNTV
Shares for the account or benefit of a U.S. Person;

 

(h)                                 Neither Eagle, Beijing Multimedia, nor any
person acting on their behalf, has made any “directed selling efforts” (as such
term is defined in Regulation S under the Securities Act) of the Target Shares
in the United States;

 

7

--------------------------------------------------------------------------------


 

(i)                                     Beijing Multimedia is a “foreign private
issuer” (as such term is defined in Regulation S under the Securities Act);

 

(j)                                     All consents, approvals, licences and
authorizations of, and all filings and registrations with, any governmental or
statutory agency or authority necessary for the due execution and delivery of
this Agreement have been obtained or will, as far as the same are required to be
done or performed by Eagle by the Closing Date, be necessary for the performance
by Eagle of the terms of this Agreement have been obtained or will, by the
Closing Date, be obtained and all consents, approvals, licences, authorizations,
filings and registrations necessary for the performance or enforceability hereof
and for the performance by Eagle of the terms of this Agreement have been
obtained or will, by the Closing Date, be obtained; and

 

(k)                                  Beijing Multimedia is a party to, and has
validly executed and delivered, the Transfer Agreement it shall validly hold the
interests in the NOP Interest transferred to it by CITIC Cultural, subject to
the payment of the NOP Cash Calls as set out in the Transfer Agreement.

 

3.2                                 Beijing Multimedia Representations and
Warranties.  Beijing Multimedia represents and warrants to CNTV as of Closing:

 

(a)                                  Beijing Multimedia is a corporation duly
organized and validly existing under the laws of the British Virgin Islands;

 

(b)                                 This Agreement has been duly executed and
delivered by Beijing Multimedia and is a valid and binding agreement of Beijing
Multimedia, enforceable against Beijing Multimedia in accordance with its terms;

 

(c)                                  Neither the execution or delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
violate, result in a breach of, or constitute a default (or an event which, with
notice or lapse of time or both would constitute a default) under the Memorandum
of Association and Articles of Association of Beijing Multimedia or any
agreement or instrument to which Beijing Multimedia is a party or by which it is
bound and it will not, as at the Closing Date, violate, result in a breach of,
or constitute a default (or an event which, with notice or lapse of time or both
would constitute a default) under any Law, or any order, rule or regulation of
any court or governmental agency or other regulatory organization having
jurisdiction over Beijing Multimedia;

 

(d)                                 All consents, approvals, licences and
authorizations of, and all filings and registrations with, any governmental or
statutory agency or authority necessary for the due execution and delivery of
this Agreement have been obtained or will, as far as the same are required to be
done or performed by Beijing Multimedia, by the Closing Date, be necessary for
the performance by Beijing Multimedia of the terms of this Agreement for the
transfer of the Target Shares have been or will, by the Closing Date or for the
purchase of the relevant NOP Interest on the Effective NOP Interest Purchase
Date subject to and in accordance with the Transfer Agreement, be obtained; and

 

8

--------------------------------------------------------------------------------


 

(e)                                  Each of the representations and warranties
set out in Section 3.1(e), (f), (h) (in respect of Beijing Multimedia’s
representation), (i) and (k) is true and correct.

 

3.3                                 Mak’s Representations and Warranties.  Mak
represents and warrants to CNTV as follows as of Closing:

 

(a)                                  He is the sole beneficial and record owner
of Eagle’s entire issued share capital; Eagle is the sole record owner of the
Target Shares, which represents one hundred percent (100%) of the issued capital
of Beijing Multimedia;

 

(b)                                 He has the full and absolute right, power
and authority to enter into this Agreement, and this Agreement constitutes his
legal, valid and binding obligation in accordance with its terms;

 

(c)                                  He does not have any specific information
relating to Beijing Multimedia which is not generally known and which, to his
knowledge, has not been disclosed to CNTV;

 

(d)                                 Except for this Agreement, no person, firm
or corporation has any right, agreement or option, present or future, contingent
or absolute, or any right capable of becoming a right, agreement or option to
purchase or otherwise acquire any of the Target Shares; and

 

(e)                                  Each of the representations and warranties
set out in Sections 3.1 and 3.2 are true and correct.

 

3.4                                 CNTV Representations and Warranties.  CNTV
represents and warrants to each of the Independent Shareholders and Beijing
Multimedia as of the date hereof as of Closing:

 

(a)                                  CNTV is a corporation duly organized and
validly existing under the laws of State of Nevada; its common shares are quoted
on the NASDAQ SmallCap Market (“NASDAQ Listing”); and it has or will, by the
Closing Date, have taken all necessary action and obtained all necessary
corporate approvals, including board and shareholder approval, to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder and notification to NASDAQ and effecting of all actions required for
CNTV to maintain its current NASDAQ Listing;

 

(b)                                 CNTV is duly qualified or licensed and in
good standing to do business in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification or licensing necessary;

 

(c)                                  This Agreement has been duly executed and
delivered by CNTV and is a valid and binding agreement of CNTV, enforceable
against CNTV in accordance with its terms;

 

(d)                                 Neither the execution or delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
violate, result in a breach of, or constitute a default (or an event which, with
notice or lapse of time or both would constitute a default) under the Articles
of Incorporation, as amended, and the By-laws of CNTV or any agreement or

 

9

--------------------------------------------------------------------------------


 

instrument to which CNTV or any subsidiary of CNTV is a party or by which any of
them is bound, any Law, or any order, rule or regulation of any court or
governmental agency or other regulatory organization having jurisdiction over
CNTV or any of its subsidiaries;

 

(e)                                  Upon issuance and allotment by CNTV, the
CNTV Shares will be duly authorized and issued, fully paid and nonassessable,
and Eagle will become the owner of CNTV Shares, free and clear of any liens,
encumbrances or claims of any other person, including but not limited to any
claims of preemptive rights;

 

(f)                                    The authorized share capital of CNTV is
(i) forty million shares (40,000,000) divided into thirty five million
(35,000,000) par value US$0.01 per share, of which no more than 16,500,000
shares are issued and outstanding, and (ii) five million (5,000,000) shares of
preferred “B” Shares, of which no more than 2,555,000 shares could be exchanged
from the outstanding preferred “B” Shares; all of the issued shares of CNTV
common stock and preferred stocks are fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights;

 

(g)                                 CNTV has granted the CNTV Options, which may
be exercisable into a total of 16,532,132 common shares in CNTV;

 

(h)                                 The capitalization and share ownership of
CNTV immediately following the consummation of the transactions at Closings set
forth in Schedule 3.4 attached hereto;

 

(i)                                     Except for the Fee Shares and the
obligations under the Beijing Multimedia Options which are being replaced at
closing by the CNTV Options that are exercisable into the CNTV Option Shares,
there is no agreement or commitment (other than this Agreement) outstanding
which calls for the allotment or the issue of or accords to any person the right
to call for the allotment or issue of any shares in CNTV or any of its
subsidiaries, or the right to vote (or convertible into, or exchangeable for,
securities having the right to vote);

 

(j)                                     All consents, approvals, licences and
authorizations of, and all filings and registrations with, any governmental or
statutory agency or authority necessary for the due execution and delivery of
this Agreement has been obtained or will, as far as the same are required to be
done or performed by CNTV, by the Closing Date, be obtained, and all consents,
approvals, licences, authorizations, filings and registrations necessary for the
performance or enforceability hereof and for the performance by CNTV of the
terms of this Agreement have been obtained or will, by the Closing Date, be
obtained;

 

(k)                                  The corporate records of CNTV, as required
to be maintained by it under its certificate of incorporation and constituent
documents, are accurate, complete and up-to-date in all material respects and
all material transactions of CNTV have been promptly and properly recorded in
its books or filed with its records;

 

(l)                                     There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of CNTV having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which shareholders of CNTV may vote;

 

10

--------------------------------------------------------------------------------


 

(m)                               CNTV is current in all forms, reports, and
documents required to be filed by CNTV with the Securities and Exchange
Commission (the “SEC”).  All such required forms, reports and documents
(including those that CNTV may file subsequent to the date hereof, are
hereinafter referred to as the “SEC Reports”).  As of their respective filing
dates, the SEC Reports:

 

(i)                                     complied in all material respects with
the requirements of the Securities Act of 1933, as amended (the “Securities
Act”), or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
as the case may be, and the rules and regulations of the SEC thereunder
applicable to such SEC Reports; and

 

(ii)                                  did not at the time they were filed (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing) contain any untrue statement of a material fact, or
omit to state a material fact, required to be stated therein, or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(n)                                 No subsidiary of CNTV is required to file
any forms, reports or other documents with the SEC;

 

(o)                                 Each of the consolidated financial
statements (including, in each case, any related notes thereto) contained in the
SEC Reports (the “CNTV Financial Statements”), including each SEC Report filed
after the date hereof until Closing:

 

(i)                                     complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto;

 

(ii)                                  was prepared in accordance with U.S. GAAP
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as may be permitted by the SEC on Form 10-Q under the Exchange Act);
and

 

(iii)                               fairly presented the consolidated financial
position of CNTV and its subsidiaries as at the respective date thereof and the
consolidated results of CNTV’s operations and cash flows for the periods
indicated (subject, in the case of unaudited financial statements, to normal
audit adjustment);

 

(p)                                 Except as publicly disclosed in the SEC
Reports to date, since the date of its balance sheet of CNTV contained in CNTV’s
most recent Annual Report on Form 10-K or its Quarterly reports on Form 10-Q and
any amendments thereto for the fiscal year ended 2003 (the “CNTV Balance
Sheet”), CNTV has not incurred any liability (whether absolute, accrued,
contingent  or otherwise) required under U.S. GAAP to be set forth on a balance
sheet which is, individually or in the aggregate, material to the business,
results of operations or financial condition of CNTV and its subsidiaries, taken
as a whole, except for liabilities incurred since the date of the CNTV Balance
Sheet in the ordinary and usual course of business consistent with past
practices;

 

11

--------------------------------------------------------------------------------


 

(q)                                 At the date of the most recent audited
financial statements of CNTV, none of CNTV and its consolidated subsidiaries
have any contingent liabilities or obligations that have not been disclosed to
the Independent Shareholders or in the SEC Reports to date;

 

(r)                                    Except as disclosed in the SEC Reports to
date by CNTV, the business of CNTV as currently carried on by it complies with
all applicable laws, judgments, decrees, orders, injunctions, rules, statutes
and regulations of all courts, arbitrators and governmental authorities;

 

(s)                                  Except as disclosed in the SEC Reports to
date by CNTV, there are no actions, suits, judgments, investigations or
proceedings outstanding or pending, threatened against or affecting CNTV, or its
business, assets or property, at law or in equity, before or by any domestic or
foreign court, federal, provincial, state, municipal or other governmental
authority, or department, commission, board, tribunal, bureau or agency, and
CNTV is not a party to or threatened with any litigation, which in either case
would have a Material Adverse Effect (as defined below) on CNTV; neither CNTV
nor any of its subsidiaries is subject to any order, judgment or decree of any
governmental entity.  When used in connection with any party to this Agreement,
the term “Material Adverse Effect” means, with respect to any entity, any event,
change, occurrence, development, circumstance or effect that is or would
reasonably be expected to be materially adverse to the assets, properties,
condition (financial or otherwise), business or results of operations of such
entity and its subsidiaries taken as a whole or the ability of such entity to
consummate the transactions contemplated by this Agreement;

 

(t)                                    Except as disclosed in the SEC Reports to
date by CNTV, CNTV is not:

 

(i)                                     in breach of any of the terms,
covenants, conditions, or provisions of, or in default under, and has not done
or omitted to do anything which, with the giving of notice or lapse of time or
both, would constitute a breach of or a default under any material contract to
which it is a party;

 

(ii)                                  in violation of, nor are any present uses
by CNTV of any of its assets in violation of or contravention of, any applicable
law, statute, order, rule or regulation; or

 

(iii)                               in breach or default under any judgment,
injunction or other order or aware of any judicial, administration,
governmental, or other authority or arbitrator by which CNTV is bound or to
which CNTV or any of its assets are subject;

 

(u)                                 Except as disclosed in the SEC Reports to
date by CNTV, CNTV is not aware of any infringement by CNTV of any registered
patent, trade-mark or copyright;

 

(v)                                 None of CNTV or any of the subsidiaries is
insolvent and no receiver has been appointed for any asset or undertaking of
CNTV or any of the subsidiaries;

 

(w)                               None of CNTV or any of its subsidiaries has
since its formation been or is currently in violation of any applicable law
(including those relating to environmental protection) which has or would have a
Material Adverse Effect;

 

12

--------------------------------------------------------------------------------


 

(x)                                   CNTV and each of its subsidiaries have all
governmental licenses and permits necessary to conduct their businesses as
currently conducted and such licenses and permits are in full force and effect,
no violation exists in respect of any such licenses or permits, except for
violations that would not singly, or in the aggregate, have a Material Adverse
Effect, and no proceeding is pending or, to the knowledge of CNTV, threatened
that calls for revocation or limitation of any such licenses or permits;

 

(y)                                 CNTV has not granted or agreed to grant any
person or entity any rights (including piggyback registration rights) to have
any securities of CNTV registered with the SEC or any other governmental
authority;

 

(z)                                   There have been no examinations or audits
of any tax returns or reports of CNTV or any of its subsidiaries by any
applicable governmental agency; each of CNTV and all of its subsidiaries has
duly filed all tax returns required to have been filed by it and paid all Taxes
(as defined below) shown to be due on such returns, and there are in effect no
waivers of applicable statutes of limitations with respect to Taxes for any year
with respect to such entities.  When used in connection with any party to this
Agreement, “Taxes” means (i) any net income, alternative or add-on minimum tax,
gross income, gross receipts, sales, use, ad valorem value added, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax or other assessment or charge of a similar
nature, together with any interest or any penalty, addition to tax or additional
amount payable by an entity and imposed by any governmental authority
responsible for the imposition of any such tax;

 

(aa)                            There is no material action, suit, proceeding,
audit, claim or assessment pending or proposed in writing with respect to Taxes
payable by CNTV or any of its subsidiaries or with respect to any tax return
required to be filed by any of them, and there are no material liens for Taxes
upon its assets, except for liens for Taxes not yet delinquent or liens for
Taxes being contested in good faith;

 

(bb)                          None of CNTV or any of its subsidiaries is a
guarantor or otherwise liable for any liability or obligation of any other
person that has or would have a Material Adverse Effect on CNTV or any such
subsidiary;

 

(cc)                            No representation or warranty by CNTV in this
Agreement or in any written statement or certificate furnished to the investors
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein in the light of the context in which they were made not misleading;

 

3.5                                 Indemnity.

 

(a)                                  Each of the Independent Shareholders and
Beijing Multimedia agree to jointly indemnify and hold harmless CNTV, their
successors in title, and any of their assignees against all or any losses,
damages, claims, demands or liabilities (including without limitation, any legal
or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) arising out of a breach or breaches by
any of the Independent Shareholders or Beijing Multimedia of any of the
representations, warranties, undertakings or

 

13

--------------------------------------------------------------------------------


 

covenants given by them in this Agreement or for any breach of any term or
condition of this Agreement or for any failure or default by Eagle to transfer
the Target Shares in accordance with the terms of this Agreement.

 

(b)                                 Each of CNTV agree to jointly indemnify and
hold harmless each of the Independent Shareholders and Beijing Multimedia, their
successors in title, and any of their assignees against all or any losses,
damages, claims, demands or liabilities (including without limitation, any legal
or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) arising out of a breach or breaches by
CNTV of any of the representations, warranties, undertakings or covenants given
by them in this Agreement or for any breach of any term or condition of this
Agreement or for any failure or default by CNTV to issue the CNTV Shares in
accordance with the terms of this Agreement.

 

(c)                                  No claim shall be made by either party
hereto against the other party in respect of any breach of any representation or
warranty by the other party to the extent that such breach or claim would not
have arisen but for a change in law, legislation or the rules or regulations of
any regulatory authority in the United States, the British Virgin Islands, the
Hong Kong Special Administrative Region or any relevant jurisdiction coming into
force after the date of this Agreement.

 

ARTICLE IV

 

COVENANTS

 

4.1                                 Lock-up Covenants.  Subject to any
applicable laws and regulations, each of Mak and Eagle hereby agrees that it
shall not cause the transfer or sale of the CNTV Shares for a period of twelve
(12) months from the date of issue of the CNTV Shares, after which each of Mak
and Eagle agrees that it shall cause the transfer or sale of such number of CNTV
Shares which in the aggregate would be equal to or more than one-tenth of one
percent (0.1%) of the issued share capital of CNTV in any given day, without the
prior written consent of CNTV, which consent shall not be unreasonably
withheld.  Failure to comply with this provision shall render such transfer or
sale null and void.

 

4.2                                 Board Representation.  Subject to any
applicable laws and regulations, upon Closing, the Independent Shareholders
shall have the right to nominate six (6) of the directors (“Independent
Shareholder Directors”) on the board of directors of CNTV, which board shall
consist of six (6) members.  CNTV shall use commercially reasonable efforts to
cause the Independent Shareholder Directors to be elected to the board of
directors of CNTV.  Prior to Closing, CNTV shall amend its By-Laws, if
necessary, to provide for a six (6) member board, and cause the resignation of
the six (6) current directors on the board.  The Independent Shareholders shall
be entitled to nominate the Independent Shareholder Directors for election to
the board of directors for so long as Eagle’s ownership of the CNTV Shares is
more than or equal to thirty-five percent (35%) of the issued share capital of
CNTV.  The Independent Shareholders further agree that if this Agreement is
terminated in accordance with the provisions of Article VII hereof, they shall
cause the resignation of the Independent Shareholder Directors within fourteen
(14) days of the termination of this Agreement.

 

4.3                                 CNTV Liabilities.  CNTV covenants with the
Independent Shareholders that it

 

14

--------------------------------------------------------------------------------


 

and its consolidated subsidiaries have not incurred any liability in excess of
U.S.$10,000 (whether absolute, accrued, contingent or otherwise).

 

4.4                                 SEC Filings.  CNTV shall promptly deliver to
the Independent Shareholders correct copies of any report, statement or
schedule filed by CNTV with the SEC subsequent to the date of this Agreement in
accordance with applicable rules and regulations.

 

4.5                                 Notices.

 

(a)                                  Each of the Independent Shareholders and
Beijing Multimedia shall give prompt notice to CNTV of (i) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which would be
likely to cause any representation or warranty by any of the Independent
Shareholders or Beijing Multimedia contained in this Agreement to be untrue or
inaccurate in a material respect, and (ii) any failure of any of the Independent
Shareholders or Beijing Multimedia to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided that the delivery of any notice by any of the Independent Shareholders
or Beijing Multimedia pursuant to this Section 4.5(a) shall not limit or
otherwise affect the remedies available to CNTV.

 

(b)                                 CNTV shall give prompt notice to the
Independent Shareholders and Beijing Multimedia of (i) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which would be
likely to cause any representation or warranty by CNTV contained in this
Agreement to be untrue or inaccurate in a material respect, and (ii) any failure
of CNTV to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder, provided that the delivery of any
notice by CNTV pursuant to this Section 4.5(b) shall not limit or otherwise
affect the remedies available to the Independent Shareholders.

 

4.6                                 Further Assurance.  At any time and from
time to time, each party to this Agreement agrees, subject to the terms and
conditions of this Agreement, to take such actions and to execute and deliver
such documents as may be necessary to effectuate the purposes of this Agreement
at the earliest practicable time and agrees to co-operate with the other party
and provide all information that is necessary or desirable in connection with
the obtaining of the shareholder, regulatory and government approval
contemplated hereunder.

 

ARTICLE V

 

ACTIONS PRIOR TO CLOSING

 

5.1                                 Activities Until the Relevant Closing Date. 
From the date of this Agreement to the Closing Date, CNTV on the one hand, and
the Independent Shareholders and Beijing Multimedia on the other hand, shall,
and each of them shall cause its subsidiaries (if any) to, operate their
respective business in the ordinary course and in a manner consistent with the
manner in which they are being operated at the date of this Agreement.

 

5.2                                 Efforts of the Independent Shareholders to
Satisfy Conditions.  Each of the Independent Shareholders and Beijing Multimedia
shall use its best efforts to cause all the conditions set forth in Sections 6.1
and 6.3 to be satisfied prior to or at Closing.

 

15

--------------------------------------------------------------------------------


 

5.3                                 Efforts of CNTV to Satisfy Conditions.  CNTV
shall use its best efforts to cause all the conditions set forth in Sections 6.1
and 6.2 to be satisfied prior to or at Closing.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO CLOSING

 

6.1                                 Conditions to Each Party’s Obligations.  The
performance of each party’s obligations at Closing are subject to the
satisfaction of the following conditions (any or all of which may be waived by
each party):

 

(a)                                  The fulfillment of the conditions precedent
in Article VII of the Transfer Agreement.

 

6.2                                 Conditions to the Obligations of the
Independent Shareholders and Beijing Multimedia.  The performance of the
obligations of the Independent Shareholders and Beijing Multimedia at Closing
are subject to the satisfaction of the following conditions (any or all of which
may be waived by any of the Independent Shareholders and Beijing Multimedia on
its own behalf):

 

(a)                                  The representations and warranties of CNTV
contained in this Agreement shall be true and correct in all material respects
at the Closing Date, and CNTV shall have delivered to Eagle a certificate dated
the Closing Date signed by an authorized officer of CNTV to that effect in form
and substance reasonably satisfactory to the Independent Shareholders;

 

(b)                                 CNTV shall have fulfilled all of its
obligations under this Agreement required to have been fulfilled on or prior to
the Closing Date;

 

(c)                                  No order shall have been entered by any
court or governmental authority and be in force which invalidates this Agreement
or restrains any of the Independent Shareholders or Beijing Multimedia from
completing the transactions that are the subject of this Agreement;

 

(d)                                 CNTV shall have received all required
authorizations and approvals from its board of directors and its shareholders to
consummate the transactions contemplated in this Agreement;

 

(e)                                  All consents, approvals, licences and
authorizations of, and all filings and registrations with, any governmental or
statutory agency or regulatory authority necessary for the transfer of the CNTV
Shares to Eagle pursuant to this Agreement shall have been obtained by CNTV;

 

(f)                                    The business, legal and financial due
diligence of CNTV shall have been completed to the satisfaction of the
Independent Shareholders and/or their advisors and agents;

 

(g)                                 All regulatory and third party permissions,
approvals or consents necessary for the consummation of the transactions at
Closing shall have been obtained by CNTV;

 

(h)                                 The aggregate amount of liabilities of CNTV
and its consolidated subsidiaries (whether absolute, accrued, contingent or
otherwise) shall not exceed US$10,000;

 

16

--------------------------------------------------------------------------------


 

(i)                                     No Material Adverse Event or development
affecting the business, management or capital structure of CNTV and its
subsidiaries, shall have occurred and no information regarding such event or
development shall have come to the attention of any of the Independent
Shareholders or Beijing Multimedia since the date hereof;

 

(j)                                     The issuance of a legal opinion by
CNTV’s U.S. counsel acceptable to the Independent Shareholders that the issuance
of the CNTV Shares to Eagle is consistent with all applicable U.S. laws,
including, without limitation, the Securities Act; and

 

6.3                                 Conditions to the Obligations of CNTV.  The
performance of the obligations of CNTV at Closing are subject to the
satisfaction of the following conditions (any or all of which may be waived by
CNTV on its own behalf):

 

(a)                                  The representations and warranties of Eagle
contained in this Agreement shall be true and correct in all material respects
at the Closing Date, and Eagle shall have delivered to CNTV a certificate dated
the Closing Date and signed by a duly authorized officer of Eagle to that effect
in form and substance reasonably satisfactory to CNTV;

 

(b)                                 The representations and warranties of Mak
contained in this Agreement shall be true and correct in all material respects
at the Closing Date, and Mak shall have delivered to CNTV a certificate dated
the Closing Date and signed by himself to that effect in form and substance
reasonably satisfactory to CNTV;

 

(c)                                  The representations and warranties of
Beijing Multimedia contained in this Agreement shall be true and correct in all
material respects at the Closing Date, and Beijing Multimedia shall have
delivered to CNTV a certificate dated the Closing Date and signed by a duly
authorized officer of Beijing Multimedia to that effect in form and substance
reasonably satisfactory to CNTV;

 

(d)                                 The Independent Shareholders shall have
fulfilled all of their obligations under this Agreement required to have been
fulfilled on or prior to the Closing Date;

 

(e)                                  Beijing Multimedia shall have fulfilled all
of its obligations under this Agreement required to have been fulfilled on or
prior to the Closing Date;

 

(f)                                    No order shall have been entered by any
court or governmental authority and be in force which invalidates this Agreement
or restrains CNTV from completing the transactions that are the subject of this
Agreement;

 

(g)                                 All consent, approvals, licences and
authorizations of, and all filings and registrations with, any governmental or
statutory agency or regulatory authority necessary for the transfer of the
Target Shares to CNTV pursuant to this Agreement have been obtained by Eagle;

 

(h)                                 Eagle shall have received all required
authorizations and approvals from its board of directors and its sole
shareholder, Mak, to consummate the transactions that are the subject of this
Agreement;

 

17

--------------------------------------------------------------------------------


 

(i)                                     Beijing Multimedia shall have received
all required authorizations and approvals from its board of directors and its
sole shareholder, Eagle, to consummate the transactions that are the subject of
this Agreement;

 

(j)                                     All regulatory and third party
permissions, approvals or consent necessary for the contemplated consummation of
Closing shall have been obtained by Eagle;

 

(k)                                  All regulatory and third party permissions,
approvals or consent necessary for the contemplated consummation of Closing
shall have been obtained by Beijing Multimedia; and

 

(l)                                     The issuance of the legal opinion by
Beijing Multimedia’s British Virgin Islands counsel acceptable to CNTV in
relation to the validity of the Target Shares and of the transactions that are
the subject of this Agreement.

 

ARTICLE VII

 

TERMINATION

 

7.1                                 Right to Terminate.  This Agreement may be
terminated at any time:

 

(a)                                  By any of the Independent Shareholders if
CNTV shall have breached any of the material terms and conditions of, or
otherwise failed to fulfill their respective obligations under, this Agreement,
and such breach or failure is not cured within five (5) business days after
notice thereof by any of the Independent Shareholders to CNTV.

 

(b)                                 By any of CNTV on or prior to the Closing
Date if any of the Independent Shareholders or Beijing Multimedia shall have
breached any of the material terms and conditions of, or otherwise failed to
fulfill their respective obligations under this Agreement and such breach or
failure is not cured within five (5) business days after notice thereof by any
of CNTV to the Independent Shareholders or Beijing Multimedia.

 

7.2                                 Cessation of Agreement.  If (a) any of the
conditions in Sections 6.1 and 6.2 is not satisfied or waived by the Independent
Shareholders and Beijing Multimedia; (b) any of the conditions in Sections 6.1
and 6.3 is not satisfied or waived by CNTV; or (c) Closing for any reason does
not occur on or prior to December 1, 2003 or such other date as may be mutually
agreed in writing between the parties, this Agreement shall, without further
action by the parties, cease and be terminated.

 

7.3                                 Effect of Termination.

 

(a)                                  Upon termination of this Agreement pursuant
to Sections 7.1 and 7.2 above, neither party shall have any further rights or
obligations, or any claim against the other party for any costs, damages,
compensation or otherwise, under this Agreement, except for any liability for
any breach of this Agreement that occurs before this Agreement is terminated.

 

(b)                                 If this Agreement is terminated pursuant to
Article VII, neither party shall have any further rights or obligations, or any
claim against the other party for any costs, damages, compensation or otherwise,
under this Agreement, except for:

 

18

--------------------------------------------------------------------------------


 

(i)                                     the obligation to promptly effect all
necessary steps to unwind the actions taken in connection with Closing; and

 

(ii)                                  any liability for any breach of this
Agreement that occurs before it is terminated.

 

(c)                                  The termination or cessation of this
Agreement however caused shall not affect any provision of this Agreement
(including, without limitation, Sections 4.2, 7.3(a), 7.3(b) and 10.1) which is
expressly provided to come into effect or to continue in effect after such
termination or cessation.

 

ARTICLE VIII

 

ABSENCE OF BROKERS OTHER THAN CONSULTA LLC

 

8.1                                 Representations and Warranties Regarding
Brokers and Others.   Each of the Independent Shareholders, Beijing Multimedia
and CNTV represents and warrants to the other that except for the services of
Consulta LLC rendered to Eagle (which shall pay Consulta LLC certain structuring
fees as provided in Article IX hereunder) and the services of the parties set
out under Schedule 1.2(a), no party has acted as a broker or a finder or in any
similar capacity in connection with the transactions that are the subject of
this Agreement.  Each of the Independent Shareholders, Beijing Multimedia and
CNTV shall indemnify each other against, and each of the Independent
Shareholders, Beijing Multimedia and CNTV agrees to hold the others harmless
from, all losses, liabilities and expenses (including, but not limited to,
reasonable fees and expenses of counsel and costs of investigation) incurred
because of any claim by anyone for compensation as a broker, a finder or in any
similar capacity by reason of services allegedly rendered to the indemnifying
party in connection with the transactions which are the subject of this
Agreement.

 

ARTICLE IX

 

STRUCTURING FEE

 

9.1                                 Structuring Fees.  In consideration of the
services provided in connection with the structuring of the transactions that
are the subject of this Agreement, Eagle agreed to pay to a Nevada limited
liability company and its authorized representative(s) (collectively,
“Consulta”) US$1 million (the “Structuring Fee”), which amount has been fully
paid to Consulta on or prior to September 15, 2003.

 

In the event that (a) Closing does not occur (which is not caused by a breach of
the terms of this Agreement by any of the Independent Shareholders or Beijing
Multimedia) and (b) less than 15% of the Total NOP Interest is ultimately
purchased under the Transfer Agreement subject to and on terms and conditions
set out under the Transfer Agreement, Eagle shall have a right to demand and
receive (1) from Consulta a return of the Structuring Fee, or (2) the
distribution by CNTV of 10 million CNTV Option Shares issued from the exercise
of the CNTV Options.

 

9.2                                 Consulta’s Rights.  Notwithstanding the fact
that Consulta is not a party to this Agreement, Consulta may enforce its rights
against the Independent Shareholders in relation to

 

19

--------------------------------------------------------------------------------


 

the Structuring Fee set out herein and the Independent Shareholders may enforce
its rights against Consulta for return of the Structuring Fee or 10 million CNTV
Option Shares.

 

ARTICLE X

 

GENERAL

 

10.1                           Expenses.   Subject to Section 9.1, each of the
Independent Shareholders, Beijing Multimedia and CNTV shall each pay its own
expenses in connection with the transactions that are the subject of this
Agreement, including applicable transaction taxes and legal fees.

 

10.2                           Confidentiality.  The parties hereto each agree
not to disclose any information with respect to the terms of this Agreement or
the transactions contemplated in this Agreement, except in accordance with this
Section 10.2 or 10.14.  Neither party hereto shall issue any press releases or
otherwise make any public statements with respect to this Agreement, except that
nothing in this Section shall prevent either party from making any statement
when and as required by applicable law or any regulation or requirement of any
governmental or regulatory authority, including the SEC, or by the rules of any
securities exchange or securities quotation system on which the securities of
that party or an affiliate are listed or quoted, provided that such party first
consults with the other party regarding the wording of such statement.  The
provisions of this Section 10.2 shall continue and endure notwithstanding the
termination or cessation of this Agreement.

 

10.3                           Entire Agreement.  This Agreement contains the
entire agreement between the Independent Shareholders, Beijing Multimedia and
CNTV relating to the transactions that are the subject of this Agreement; all
prior negotiations, understandings and agreements between the Independent
Shareholders, Beijing Multimedia and CNTV shall be superseded by this Agreement;
and there are no representations, warranties, understandings or agreements
concerning the transactions which are the subject of this Agreement other than
those expressly set forth in this Agreement.

 

10.4                           Captions.  The captions of the Articles and
Sections of this Agreement are for reference only, and do not affect the meaning
or interpretation of this Agreement.

 

10.5                           Assignments.  Except for assignment to an
affiliate, neither this Agreement nor any right of any party under it may be
assigned without the prior written consent of the other parties.

 

10.6                           Notices and Other Communications.  Any notice or
other communication under this Agreement must be in writing and will be deemed
given when delivered in person or sent by facsimile (with evidence of
transmission to the number to which it is required to be sent), on the day after
the day on which sent by a recognized overnight courier service, or on the third
business day after the day on which mailed by first class mail to the following
addresses (or such other address as may be specified after the date of this
Agreement by the party to which the notice or communication is sent):

 

20

--------------------------------------------------------------------------------


 

If to Mak:

Mak Wai Keung, Shawn

 

9/F, Villa Elegance

 

1 Robinson Road

 

Hong Kong

 

 

 

Facsimile No: +852 2868 3666

 

 

If to Eagle:

Eagle Treasure Limited

 

c/o East Asia Corporate Services (BVI) Limited

 

East Asia Chambers, P.O. Box 901

 

Road Town, Tortola

 

British Virgin Islands

 

 

 

Attention: Mak Wai Keung, Shawn

 

Facsimile No: +284 49 55088

 

 

with a copy to:

Haldanes

 

8/F, Ruttonjee House

 

11 Duddell Street

 

Central

 

Hong Kong

 

 

 

Attention: John McLellan

 

Facsimile No: +852 2845 1637

 

 

If to Beijing Multimedia:

Beijing Multimedia Limited

 

c/o East Asia Corporate Services (BVI) Limited

 

East Asia Chambers, P.O. Box 901

 

Road Town, Tortola

 

British Virgin Islands

 

 

 

Attention: Mak Wai Keung, Shawn

 

Facsimile No: +284 49 55088

 

 

with a copy to:

Mak Wai Keung, Shawn

 

9/F, Villa Elegance

 

1 Robinson Road

 

Hong Kong

 

 

 

Facsimile No: +852 2868 3666

 

21

--------------------------------------------------------------------------------


 

If to CNTV Corporation:

CENTIV, INC

 

998 Forest Edge Drive

 

Vernon Hills

 

IL 60061

 

 

 

Attention:

 

Telephone No.:

 

Facsimile No:

 

 

with a copy to:

Consulta LLC

 

1260 Bison

 

Suite B9-21

 

Newport Beach, CA 92660

 

U.S.A.

 

 

 

Attention: Fred G Luke

 

Telephone No.: +1 949 640 4233

 

Facsimile No: +1 949 640 4299

 

 

10.7                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the Hong Kong Special
Administrative Region without regard to any conflicts of laws provision thereof.

 

10.8                           Jurisdiction.  The parties to this Agreement
hereby submit to the non-exclusive jurisdiction of the courts of the Hong Kong
Special Administrative Region (and of the appropriate appellate courts) and
waive any objections to venue laid therein.

 

10.9                           Amendments. This Agreement shall not be altered,
changed, supplemented or amended except by an instrument or document in writing
signed by the Independent Shareholders, Beijing Multimedia and CNTV.

 

10.10                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, and all of
which together shall constitute one and the same agreement.

 

10.11                     Partial Invalidity.  If any term or provision in this
Agreement shall be held to be illegal or unenforceable, in whole or in part,
under any enactment or rule of law, such term or provision or part thereof shall
to that extent be deemed not to form part of this Agreement but the
enforceability of the remainder of this Agreement shall not be affected.

 

10.12                     Time.  Time shall be of the essence hereof.

 

10.13                     Specific Performance.  The parties hereto acknowledge
that irreparable damage would result if this Agreement were not specifically
enforced, and they therefore

 

22

--------------------------------------------------------------------------------


 

consent that the rights and obligations of the parties under this Agreement may
be enforced by a decree of specific performance issued by a court of competent
jurisdiction.  Such remedy shall, however, not be exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.

 

10.14                     Disclosure by CNTV and Eagle.  CNTV and Eagle may
disclose any information with respect to this Agreement or the transactions
contemplated hereby (a “Disclosure”) to any potential investors or providers of
financing to the transactions that are the subject of this Agreement and any
related agreement without any need to obtain the approval of the Independent
Shareholders,; provided, however, that prior to the Closing Date:

 

(a)                                  Each of CNTV or Eagle shall provide the
other party with an advance copy of the draft of any proposed Disclosure at
least one business days in advance of its disclosure date; and

 

(b)                                 The receiving party of any proposed
Disclosure may submit any objections, proposed corrections or comments
concerning the proposed Disclosure to the other party within the one day period
referred to in Section 10.14(a), above, but any such submission shall not
obligate the other party to modify or withhold release of the Disclosure
(regardless of the final form thereof).

 

10.15                     Effectiveness.  This Agreement has been entered by
Mak, Eagle and Beijing Multimedia on December 27, 2003 and accepted by CNTV on
the date set out below.  Notwithstanding the actual date of entry into this
Agreement, all parties hereto agree that this Agreement shall be effective as
from December 31, 2003.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mak, Eagle and Beijing Multimedia have executed this
Agreement on the day shown on the first page of this Agreement.

 

 

MAK WAI KEUNG, SHAWN

 

 

 

 

 

/s/ Mak Wai Keung, Shawn

 

 

 

 

 

 

EAGLE TREASURE LIMITED

 

 

 

 

 

By:

/s/ Mak Wai Keung, Shawn

 

 

 

Name:

Mak Wai Keung, Shawn

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

BEIJING MULTIMEDIA LIMITED

 

 

 

 

 

By:

/s/ Mak Wai Keung, Shawn

 

 

 

Name:

Mak Wai Keung, Shawn

 

 

Title:

Director

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CNTV has executed this Agreement on January 16, 2004.

 

 

CENTIV, INC

 

 

 

 

 

 

 

By:

/s/ Patrick Ma

 

 

 

Name:

Patrick Ma

 

 

Title:

DIRECTOR

 

25

--------------------------------------------------------------------------------